Citation Nr: 0116733	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for headaches and 
earaches as secondary to service-connected residuals of a 
fractured jaw.

3.  Entitlement to service connection for an acquired mental 
illness other than post-traumatic stress disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from (1) an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa, which denied service connection for 
post-traumatic stress disorder, (2) a November 1999 rating 
decision of the same RO which denied service connection for 
headaches and earaches as secondary to the veteran's service-
connected residuals of a fractured jaw, and (3) an October 
2000 rating decision of the same RO which denied service 
connection for an acquired mental illness other than post-
traumatic stress disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is not diagnosed as having a post-traumatic 
stress disorder.

3.  The veteran is not diagnosed as having headaches and/or 
earaches secondary to a fractured jaw.

4.  The veteran does not have an acquired mental illness that 
began in service or is the result of active military service.





CONCLUSIONS OF LAW

1.  The veteran does not have a post-traumatic stress 
disorder which was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).

2.  The veteran does not have headaches and/or earaches which 
are proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2000).

3.  The veteran does not have an acquired mental illness 
which was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case and Supplemental Statements of 
the Case issued during the pendency of the appeal, the 
veteran was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claims.  The veteran was afforded VA examinations and the RO 
made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  In fact, the RO 
requested specific information regarding the veteran's 
experiences in Vietnam on several occasions, but the veteran 
failed to supply information regarding specific events 
sufficient for the RO to attempt verification through the 
U.S. Armed Services Center for Research of Unit Records.  
The veteran was also given the opportunity to appear and 
testify before an RO Hearing Officer to advance any and all 
arguments in favor of his claims.  Accordingly, even though 
the veteran's claims for service connection for post-
traumatic stress disorder and headaches and earaches were 
denied as not well grounded, the Board finds that VA has met 
the notice requirements as well as its duty to assist as set 
forth in the Veterans Claims Assistance Act of 2000.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.  Disability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.

I.  Background

The veteran served honorably in the Republic of Vietnam with 
a military occupational specialty of flight operations 
coordinator.  He received an honorable discharge and three 
service medals, none of which are indicative of 
participation in combat.  The veteran's service medical 
records do not show any treatment for a psychiatric illness 
nor is there any mention of disease or injury in the 
discharge examination report dated in August 1970.  

The veteran avers that he has not worked since his discharge 
from the service in 1970 due to drug abuse and mental 
illness.  He reports having performed the duties of a part-
time landlord and store owner as he inherited real property 
from his parents upon their deaths.  The veteran has not 
participated in any medical or mental health treatment on a 
regular basis.  

The veteran was hospitalized in June 1988 and placed on a 
forty-eight hour emergency hold when he presented at the 
emergency room disheveled and paranoid, claiming that he was 
being poisoned.  He was determined to have a paranoid 
personality disorder and treated with medication.  At that 
time, the veteran related taking no medication, having never 
participated in psychiatric treatment, and having abused 
alcohol and drugs for many years.  The veteran refused 
medication on the second day of his hospitalization and 
discharged himself against medical advice.

In July 1998, the veteran underwent VA examinations.  He did 
not complain of headaches or earaches during the general 
physical examination.  In the psychiatric evaluation, the 
veteran complained of having one flashback approximately 
five to eight years prior to the examination and problems 
with hypervigilance.  He stated that he did not have sleep 
problems or difficulty being around people.  The veteran 
reported that he did not participate in any medical and/or 
mental health treatment, that he had a history of alcohol 
and drug abuse, and that he continued to use marijuana.  
Upon examination, the veteran was found to be oriented with 
logical and goal directed speech.  His mood was neutral, 
affect appropriate, and hygiene poor.  Insight and judgment 
were deemed to be poor.  In summary, an Axis I diagnosis of 
polysubstance abuse in partial remission was rendered and a 
Global Assessment of Functioning score of sixty-five was 
assigned.  It was noted that the veteran was not 
unemployable as a result of mental illness and that he did 
not meet the criteria of post-traumatic stress disorder or 
an affective or anxiety-type disorder.

In April 1999, a friend of the veteran's reported that the 
veteran had been mentally disabled since his return from 
Vietnam.  In September 1999, the veteran's sister reported 
that the veteran returned from Vietnam unable to communicate 
with anyone.  She also stated that the veteran experienced 
headaches and earaches which were attributed to his 
shattered jaw.

In October and November 1999, the veteran was seen at a VA 
medical center for general physical examinations.  He did 
not complain of headaches or earaches.  In December 1999, he 
underwent evaluation at a VA medical center for post-
traumatic stress disorder.  He related that he was not in a 
lot of combat, but believed his trauma was just being in 
Vietnam with the possibility of being killed at any moment.  
The veteran stated that he had to fire his weapon one night, 
but did not know if he had hit anyone.  He reported that he 
used drugs heavily while in Vietnam, but had stopped 
consuming alcohol and only smoked marijuana occasionally.  
The veteran stated that he had one flashback that lasted 
twenty-four hours several years prior to the examination and 
did not like to be around people.  He stated, however, that 
he believed he was functioning at the best level since his 
discharge from the service.  The VA physician concluded that 
the veteran did not meet the criteria of post-traumatic 
stress disorder, but that a diagnosis of personality 
disorder, not otherwise specified, was likely.

In June 2000, the veteran presented at a VA medical center 
requesting evaluation for post-traumatic stress disorder.  
He related having occasional nightmares and flashbacks.  The 
veteran reported that he smoked marijuana and did not want 
any prescription medication.  An Axis I diagnostic 
impression of polysubstance abuse in partial remission was 
rendered as well as an Axis II diagnostic impression of 
antisocial personality disorder.  A Global Assessment of 
Functioning score of fifty-five was assigned.

In August 2000, the veteran reported that he had been shot 
at, shot at people, and saw people killed while serving in 
the Republic of Vietnam.  He stated that he performed the 
duties of a door gunner on three or four missions, 
participated in convoys, was under mortar fire on dozens of 
occasions, and had two or three friends killed per month for 
the thirteen months he was incountry.  The veteran also 
stated that his disciplinary records should reflect all of 
the trouble he experienced while serving in Vietnam.  The 
veteran did not supply the names of any fellow serviceman 
killed nor did he supply the names of any locations and/or 
missions in which he participated in combat.

In October 2000, the veteran presented at a VA medical center 
for a flu shot and reported that his post-traumatic stress 
disorder had caused him to have extra-sensory perception 
(ESP).  He complained of feeling paranoid and denied current 
drug use.  Upon examination, there was no evidence of 
agitation or retardation; the veteran had a full appropriate 
affect, regular speech, and goal oriented thought processes.  
The examiner noted that the veteran's symptoms could have 
been secondary to drug use or the development of a psychotic 
disorder even though he did not appear to be actively 
psychotic.  It was also noted that symptoms could have been 
exaggerated for compensation and pension purposes.  The 
veteran was advised to seek assistance from service 
representatives.

II.  Post-traumatic Stress Disorder

As outlined above, the veteran does not participate in any 
mental health treatment nor does he have a diagnosis of post-
traumatic stress disorder.  The veteran's statements that he 
believes he has a post-traumatic stress disorder, standing on 
their own, are not sufficient to establish a diagnosis as 
laypersons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, absent a disability, there can be no finding of 
service connection.

The Board fully acknowledges that the veteran believes he 
suffers from some form of mental illness as a result of his 
service in the Republic of Vietnam and the lay statements 
from his sister and friend corroborate the fact that he 
returned from service a changed man.  The fact, however, that 
the veteran does not meet the criteria of post-traumatic 
stress disorder and does not participate in psychiatric 
treatment for a mental impairment leaves the Board with no 
alternative but to deny the veteran's claim for service 
connection for post-traumatic stress disorder.

III.  Headaches and Earaches
Secondary to Service-Connected
Residuals of a Fractured Jaw

The evidence of record does not contain any complaints of 
headaches and/or ear- aches when the veteran has presented 
for medical treatment.  As a consequence, there is no 
diagnosis of record tending to show that the veteran has 
headaches and/or earaches as a result of his service-
connected residuals of a fractured jaw.  As stated above, the 
statements of the veteran and his sister regarding the 
etiology of a medical condition cannot be dispositive as they 
do not have the medical expertise to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, in the absence of a diagnosis of 
headaches and/or earaches, service connection must be denied.

IV.  An Acquired Mental Illness
Other than Post-traumatic Stress Disorder

The evidence of record reveals that the veteran has an Axis I 
diagnosis of polysubstance abuse in partial remission.  He 
does not participate in any mental health treatment and he 
continues to use marijuana.  Although there has been mention 
of a possible psychotic disorder and an anti-social 
personality disorder, there is nothing in the record to 
suggest that the veteran has an acquired mental illness which 
was incurred in or aggravated by his active military service.

As stated above, the Board fully acknowledges that the 
veteran believes he suffers from some form of mental illness 
as a result of his service in the Republic of Vietnam and the 
lay statements from his sister and friend corroborate the 
fact that he returned from service a changed man.  The fact, 
however, that the veteran does not carry a diagnosis of an 
acquired mental illness and does not participate in 
psychiatric treatment for a mental impairment leaves the 
Board with no alternative but to deny the veteran's claim for 
service connection for an acquired mental illness other than 
post-traumatic stress disorder.

ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for headaches and earaches as secondary to 
service-connected residuals of a fractured jaw is denied.

Service connection for an acquired mental illness other than 
post-traumatic stress disorder is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

